DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 32, 35-38, and 45 are allowed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Arthur Siebel on November 5, 2021.
The application has been amended as follows: 
Claim 21. (canceled) 
Claim 22. (canceled) 
Claim 24. (canceled)
Claim 25. (canceled) 
Claim 26. (canceled) 
Claim 27. (canceled) 
Claim 29. (canceled) 
Claim 30. (canceled) 
Claim 42. (canceled) 
Claim 46. (canceled) 
Claim 47. (canceled) 

Claim 49. (canceled) 
Claim 50. (canceled) 
Claim 32. A system, comprising: 
an implant configured to be inserted subcutaneously into an animal, the implant including: 
an antenna; 
a sensor module configured to measure data relating to a health of the animal; 
an energy storage device configured to store energy and provide the stored energy to the sensor module; and 
a housing containing the sensor module, the energy storage device, and the antenna, wherein the housing is configured to be positioned subcutaneously in the individual during operation of the sensor module such that the housing is not exposed to an atmosphere surrounding the individual;
at least one of a piece of furniture or a portion of a building comprising a transceiver configured to communicate wirelessly with the implant, the transceiver including a user interface including a touchscreen configured to receive user inputs, wherein the at least one of the piece of furniture or the portion of the building is positioned at a first location, wherein the transceiver is configured to: 
provide a first wireless signal to the antenna of the implant in response to the user interface receiving a first user input, the first wireless signal including a first command that causes the antenna of the implant to wirelessly transmit to the transceiver the data relating to the health of the animal and a unique identifier corresponding to the animal; 
provide a second wireless signal to the antenna of the implant in response to the user interface receiving a second user input, the second wireless signal including a second command that causes the implant to modify the unique identifier, 
and [[or]] (b) consumed by the sensor module; and -6- 4836-1194-9305Atty. Dkt. No. 999400-5785 
a database provided within a remote storage device positioned at a second location different from the first location, wherein the database is operatively coupled to the transceiver via at least one of the Internet and a cellular network and configured to receive the data relating to the health of the animal from the transceiver and store the data relating to the health of the animal and contact information for an owner of the animal; 
wherein the remote storage device comprises a processing circuit configured to: 
access the database and provide the data relating to the health of the animal to a user; and 
identify the contact information for the owner of the animal using the unique identifier.
Claim 45. A system, comprising: 
an implant configured to be inserted subcutaneously into an animal, the implant including: 
an antenna; 
a sensor module including: 
a temperature sensor configured to measure a body temperature of the animal; 
a blood glucose sensor configured to measure a blood glucose level of the animal; 
a heart rate sensor configured to measure a heart rate of the animal; and 
a movement sensor configured to measure a movement level of the animal; 
wherein the sensor module is configured to provide sensor data including the body temperature of the animal, the blood glucose level of the animal, the heart rate of the animal, and the movement level of the animal; 

an energy storage device configured to store energy and provide the stored energy to the sensor module; 
a memory configured to store the sensor data and the date and time data; and 
a housing receiving the sensor module, the timekeeper, the energy storage device, the memory, and the antenna, wherein the housing is configured to be positioned subcutaneously in the animal during operation of the sensor module such that the housing is not exposed to an atmosphere surrounding the animal; -9- 4836-1194-9305Atty. Dkt. No. 999400-5785 
at least one of a piece of furniture or a portion of a building comprising a transceiver configured to communicate wirelessly with the implant while the implant is positioned subcutaneously in the individual, the transceiver including a user interface including a touchscreen configured to receive user inputs, wherein the at least one of the piece of furniture or the portion of the building is positioned at a first location, wherein the transceiver is configured to: 
provide a first wireless signal to the antenna of the implant in response to the user interface receiving a first user input, the first wireless signal including a first command that causes the antenna of the implant to wirelessly transmit to the transceiver the sensor data, the date and time data, and a unique identifier corresponding to the animal; 
provide a second wireless signal to the antenna of the implant in response to the user interface receiving a second user input, the second wireless signal including a second command that causes the implant to modify the unique identifier, and 
provide a third wireless signal to the antenna of the implant in response to the user interface receiving a third user input, the third wireless signal including a third command that causes the implant to erase the sensor data and the date and time data from the memory, 

a database provided within a remote storage device positioned at a second location different from the first location, wherein the database is operatively coupled to the transceiver via at least one of the Internet and a cellular network and configured to receive the sensor data, the date and time data, and the unique identifier from the transceiver, and wherein the database is configured to store the sensor data, the date and time data, an age of the animal, and a sex of the animal; 
wherein the remote storage device comprises a [[second]] processing circuit configured to: 
access the database and provide the sensor data 
identify the age of the animal and the sex of the animal using the unique identifier; -10- 4836-1194-9305Atty. Dkt. No. 999400-5785 
determine a healthy range for the sensor data based on the time data, the age of the animal, and the sex of the animal; 
determine whether the sensor data is within the healthy range; and 
provide a notification to the user in response to a determination that the sensor data is outside of the healthy range.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 32 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a system comprising: at least one of a piece of furniture or a portion of a building comprising a transceiver configured to communicate wirelessly with the implant, the transceiver including a user interface including a touchscreen configured to receive 
Claim 45 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a system comprising: at least one of a piece of furniture or a portion of a building comprising a transceiver configured to communicate wirelessly with the implant while the implant is positioned subcutaneously in the individual, the transceiver including a user interface including a touchscreen configured to receive user inputs, wherein the at least one of the piece of furniture or the portion of the building is positioned at a first location, wherein the transceiver is configured to: provide a first wireless signal to the antenna of the implant in response to the user interface receiving a first user input, the first wireless signal including a first command that causes the antenna of the implant to wirelessly transmit to the transceiver the sensor data, the date and time data, and a unique identifier corresponding to the animal; provide a second wireless signal to the antenna of the implant in response to the user interface receiving a second user input, the second wireless signal including a second command that causes the implant to modify the unique identifier, and provide a third wireless signal to the antenna of the implant in response to the user interface receiving a third user . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/V.V.H./
Vynn Huh, November 6, 2021Examiner, Art Unit 3792                                                                                                                                                                                                        

/JONATHAN T KUO/Primary Examiner, Art Unit 3792